Citation Nr: 0008426	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-15 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 3, 1997, 
for a total rating for compensation based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1971 to 
July 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted a 
total rating for compensation based upon individual 
unemployability, effective January 28, 1998.  In a March 1998 
rating decision, the RO assigned an effective date of July 2, 
1997, for a total rating for compensation based upon 
individual unemployability.  In a June 1998 rating decision, 
the RO assigned an effective date of June 3, 1997, for a 
total rating for compensation based upon individual 
unemployability.  


FINDINGS OF FACT

1.  An informal claim for entitlement to a total disability 
evaluation for compensation purposes based on individual 
unemployability was received at the RO on June 2, 1997.

2.  A VA Form 21-8940, Veteran's Application for Increased 
Compensation Based Upon Individual Unemployability, was 
received at the RO on July 2, 1997.

3.  A total disability evaluation for compensation purposes 
based upon individual unemployability was factually 
ascertainable in March 1997.


CONCLUSION OF LAW

The legal criteria have been met for an effective date in 
March 1997 for a total rating for compensation based upon 
individual unemployability.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. §§ 3.155, 3.400(o)(1)(2) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On June 2, 1997, the appellant submitted a VA Form 21-4138, 
Statement in Support of claim, stating that he was seeking 
unemployability because his service-connected schizophrenia 
did not permit him to work.  He stated that he had been rated 
as disabled by Social Security Administration since 1978.  
That same month, the RO sent the appellant a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based Upon 
Individual Unemployability, and asked that he complete and 
return the form.  The appellant submitted such form on July 
2, 1997.

In a March 1998 rating decision, the RO granted a total 
rating for compensation based upon individual 
unemployability, effective January 28, 1998.  The appellant 
submitted a statement, stating that he had submitted his VA 
Form 21-8940 on July 1, 1997, and that he should be given an 
effective date of July 1, 1997.  In a March 1998 rating 
decision, the RO assigned an effective date of July 2, 1997.  
The appellant then submitted a statement, stating that he 
should be granted benefits back to 1982, when Social Security 
Administration declared him disabled.  In a June 1998 rating 
decision, the RO assigned an effective date of June 3, 1997.  
The appellant states that he wants an effective date earlier 
than June 3, 1997.  

The earliest effective date for an increased evaluation (such 
as a claim for a total rating for compensation based upon 
individual unemployability) is that which is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 
3.400(o)(1) and (2) (1999); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  Additionally, under 38 C.F.R. 
§ 3.155(a) (1999), the appellant or a representative of the 
appellant can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  Under 
38 C.F.R. § 3.157(b) (1999), once a claim for compensation 
has been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits, which would include 
an informal claim for a total rating for compensation based 
upon individual unemployability, see Servello, 3 Vet. App. at 
199.  The date on the VA outpatient or hospital examination 
will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  

The appellant's claim for an effective date earlier than June 
3, 1997, is legally impossible.  As to consideration of the 
appellant's claim for an earlier effective date under 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(1) and (2), 
the appellant submitted an informal claim for a total rating 
based upon individual unemployability on June 3, 1997, and 
submitted a formal claim for a total rating for compensation 
based upon individual unemployability on July 2, 1997.  In 
order to be granted an effective date earlier than June 3, 
1997, it must be factually ascertainable that an increase in 
disability had occurred within one year from June 1997; thus, 
June 1996.

Here, there is only one medical record dated between June 
1996 and June 1997 which could establish an effective date 
earlier than June 3, 1997.  In a March 1997 private fee- 
basis psychiatric evaluation, Dr. Cesar A. Reyes Laborde 
stated that the appellant reported never having a steady job.  
Dr. Reyes Laborde stated that the appellant was a disheveled, 
unkempt, and underweight male, who entered the office in a 
rather inappropriate way, looking very anxious, restless, 
shaky, and speaking with some pressure of speech.  He stated 
that the appellant's affect was inappropriate, but that the 
appellant was well oriented in the three spheres and 
acquainted with current events.  

Dr. Reyes Laborde stated that the appellant's associations 
were loose at time.  Perseveration was present.  The 
appellant admitted to constant auditory hallucinations and 
ideas of persecution.  His memory was fair for recent and 
past events.  His judgment was poor, and his insight was 
lacking.  The diagnosis was schizophrenia.  Dr. Reyes 
Laborde's final assessment was that the appellant had 
constant auditory hallucinations and felt anxious and 
suffered from insomnia and frequent nightmares.  He described 
the appellant as suspicious and talking all the time.  His 
prognosis was stated to be "poor."  

The Board finds that such medical record establishes that the 
appellant's service-connected schizophrenia (which is his 
only service-connected disability) had rendered him 
unemployable in March 1997.  Although Dr. Reyes Laborde does 
not state that the appellant is unemployable, manifestations 
of the schizophrenia that are enumerated are consistent with 
the appellant's individual unemployability.  Namely, 
inappropriate behavior, inappropriate affect, looseness of 
associations, perseveration and constant auditory 
hallucinations and ideas of persecution.  The Board does 
finds from this evidence the inference that the appellant was 
unemployable due to his service-connected schizophrenia.  
Other than this record, there are no records dated between 
June 1996 and June 1997 which could establish a factual basis 
that the appellant's service-connected disability had 
rendered the appellant unemployable prior to March 1997. 

Considering the appellant's claim for an earlier effective 
date under 38 C.F.R. §§ 3.155 and 3.157, the Board finds that 
the appellant did not file an informal claim for a total 
rating for compensation based upon individual unemployability 
prior to March 1997, nor did a medical record, either VA or 
private, establish that the appellant's service-connected 
disability had rendered him unemployable prior to March 1997.

The Board notes that in an April 1986 rating decision, the RO 
granted service connection for schizophrenia and assigned a 
70 percent evaluation.  In a November 1986 letter, the RO 
sent the appellant a VA Form 21-8940 and informed him that he 
"may be considered for individual unemployability."  The RO 
informed the appellant that he could return this form to the 
RO for consideration.  No claim for individual 
unemployability, either informal or formal, was received 
until June 2, 1997.

The appellant has alleged that he was granted Social Security 
Administration disability benefits in 1979, which were 
suspended in 1983, but reinstated in 1987 and that the United 
States Court of Appeals for Veterans Claims (the Court) had 
decided that "those documents are used as informal 
[individual unemployability] claims."  The Board disagrees 
with the appellant's assertion.  There is no statute or 
regulation which states that a grant of Social Security 
Administration disability benefits is an informal claim with 
VA for a total rating for compensation based upon individual 
unemployability.  But see 38 C.F.R. § 3.153 (1999) (an 
application on a form jointly prescribed by the Secretary of 
Veterans' Affairs and the Secretary of Health, Education, and 
Welfare filed with the Social Security Administration will be 
considered a claim for death benefits and to have been 
received at VA as of the date of receipt at Social Security 
Administration).  Thus, the Social Security Administration's 
grant of disability benefits in no way was an informal claim 
for a total rating for compensation based upon individual 
unemployability for VA purposes.  It must be noted that the 
appellant did not inform VA of the grant of Social Security 
Administration benefits until 1998, which does not establish 
a factual basis to grant an effective date back to the 1970s 
or 1980s.  

Although the appellant stated in his VA Form 21-8940, which 
was received on July 2, 1997, that he last worked in July 
1972, that would not establish an earlier effective date, as 
he referred to a date that was more than one year prior to 
the receipt of the claim for a total rating for compensation 
based upon individual unemployability.  Harper, 10 Vet. App. 
at 126-127; see 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(1)(2).  A statement written in 1997 does not 
establish a factual basis to grant an effective date back to 
1972.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

An effective date in March 1997 for a total rating for 
compensation based upon individual unemployability is 
granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


